DETAILED ACTION
Status of Claims:  
Claims 1-20 are pending.
Claims 1-2, 6-9, 13, 17 and 19-20 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Chung on July 16, 2021.

The application has been amended as follows: 
Regarding claim 6, in line 5, replace “a ratio of the combined concentration” with –a ratio of a combined concentration--; in line 6, replace “to NH4+” with –to an NH4+--. 
Regarding claim 8, in line 6, replace “ammonia oxidizing” with –ammonium oxidizing--.
Regarding claim 13, in line 9, replace “the concentration of the nitrogen compound measured by the first controller” with --the concentration of the measured nitrogen compound--.
Regarding claim 15, in line 3, replace “measuring the concentration” with –measuring a concentration--.
4+” with –to an NH4+--.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art, Yeungnam and Jung. 
The prior art teaches an anammox reactor (see claim 1) comprising: a first chamber configured to accommodate ammonium oxidizing bacteria and anammox bacteria; a raw water feed pipe through which raw water is supplied to the first chamber; a raw water discharge pipe through which raw water is discharged from the first chamber to an outside; a first controller configured to measure a concentration of a nitrogen compound contained in the raw water stored in the first chamber; a second controller configured to control a feed flow rate of the raw water supplied to the first chamber on the basis of the concentration of the nitrogen compound measured by the first controller; and a filtration module provided in the first chamber and configured to filter out microorganisms according to size, the filtration module comprising a first filter, a second filter, and a shaft having opposite axial ends respectively connected to the first filter and the second filter. 
The prior art also teaches a water treatment method (see claim 13) of removing nitrogen contained in raw water using an anammox reactor accommodating anammox bacteria, the method comprising: measuring a concentration of a nitrogen compound contained in the raw water stored in a first chamber; controlling a feed flow rate of the raw water supplied to the first chamber on the basis of the concentration of the measured nitrogen compound; passing the raw water through a filtration module provided in the first chamber in order to filter out microorganisms according to size, the 
The prior art does not teach or suggest, either alone or in combination, wherein each of the first filter and the second filter is configured to be disposed at one of two positions inside the first chamber, the two positions including a first position located upstream of an inlet end of the raw water discharge pipe and a second position located upstream of a raw water return pipe communicating with the raw water discharge pipe; and wherein, for claim 1, the shaft includes a center point about which the shaft is rotatable such that each of the first filter and the second filter switches between the first and second positions; and for claim 13, rotating the shaft about a center point such that each of the first filter and the second filter switches between the first and second positions. 
It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the prior art filtration module to be configured for rotating about a shaft center point such that the filters switch between two positions because such a configuration is not known in this or related arts, and therefore there is no motivation to make the change.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        July 16, 2021

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778